DETAILED ACTION

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses the formality issues raised in the previous office action. Below is a restatement of the reasons for allowance.
The integration of data center cooling and desalination is known in the prior art, see, e.g. Constantz (US 2015/0144562). Constantz is considered to be the closest prior art and discloses using cold saline water as the source for a water cooling subsystem of a data center and thereafter the saline water heated as a result is desalinated, including by vacuum distillation (see [0008]; [0029]; [0032]; [0042]; [0050]; [0059]-[0060]; [0062]).
Nirmalakhandan et al (US 8,080,138) discloses particulars of low temperature desalination by vacuum evaporation as claimed (see col. 1, lines 55-62; col. 3, lines 46-54).
Furthermore, controlling data center cooling, in general, is also known (see Bower, III et al: US 2012/0005683, [0057]).
However, the prior art does not disclose or suggest scheduling different priority jobs by making a tradeoff between desalination efficiency and computational performance. This claimed feature is considered to distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772